Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1813
                        Lower Tribunal No. 21-5567
                           ________________


                          Richard M. Samuel,
                                  Appellant,

                                     vs.

       Hamptons West Condominium Association, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Richard Samuel, in proper person.

     Backer Aboud Poliakoff & Foelster, LLP, and Kenneth E. Zeilberger
(Boca Raton), for appellee.


Before EMAS, HENDON and BOKOR, JJ.


     PER CURIAM.
      Affirmed. See § 718.1255(4)(m), Fla. Stat. (2022) (providing: “Any

party to an arbitration proceeding may enforce an arbitration award by filing

a petition in a court of competent jurisdiction in which the condominium is

located. A petition may not be granted unless the time for appeal by the filing

of a complaint for trial de novo has expired. If a complaint for a trial de novo

has been filed, a petition may not be granted with respect to an arbitration

award that has been stayed. If the petition for enforcement is granted, the

petitioner shall recover reasonable attorney fees and costs incurred in

enforcing the arbitration award”); 51 Island Way Condo. Ass'n, Inc. v.

Williams, 458 So. 2d 364, 366 (Fla. 2d DCA 1984) (“[T]here need not be a

determination on the merits in a lawsuit for purposes of a fee award if the

applicable statutory provision provides for fees to a ‘prevailing party’”)

(citation omitted). See also Catamaran B.Y., Inc. v. Giordano, 337 So. 3d

439, 441 (Fla. 3d DCA 2022) (“It is not necessary for there to be an

adjudication on the merits in order to be entitled to fees as a prevailing party”)

(quoting Valcarcel v. Chase Bank USA NA, 54 So. 3d 989, 990 (Fla. 4th DCA

2010)).




                                        2